Eldridge, Judge,
dissenting.
Respectfully, I dissent.
The majority construes the public policy of Georgia as invalidating any and all valid and otherwise enforceable automobile insurance contract exclusions, which have the effect of voiding all coverage when there has been personal injury and property damage, because under the Georgia Motor Vehicle Accident Reparations Act, (“No-Fault Insurance”) since repealed, the Supreme Court of Georgia held in Cotton States Mut. Ins. Co. v. Neese, 254 Ga. 335, 338 (1) (329 SE2d 136) (1985), that, under such law providing for compulsory insurance liability and personal injury protection, such compulsory insurance law mandated as public policy that innocent injured persons have access to insurance funds to satisfy their judgments.
1. In Hurst v. Grange Mut. Cas. Co., 266 Ga. 712, 717 (5) (470 SE2d 659) (1996), the Supreme Court of Georgia held that, in cases of clear and unambiguous exclusions contained in a policy, the insurer can exclude from coverage unlicensed drivers who have permission to drive the vehicle. “There is no question that an insurer has a right to restrict the operation of vehicles insured by it to persons legally qual*458ified to operate an automobile. All semblance of ambiguity is removed by an exclusion relieving the insurer from liability should the vehicle be driven in violation of any law as to drivers’ licenses.” (Citations omitted.) Id. at 717 (5). See also Southeastern Security Ins. Co. v. Empire Banking Co., 230 Ga. App. 755, 756 (1) (498 SE2d 282) (1998). As in Hurst v. Grange Mut. Cas. Co., supra, in this case, Beck had Miller’s permission to drive Miller’s car.
Where, however, as in this case, the special endorsement clearly creates a separate and additional special exclusion for unlicensed drivers, such exclusion creates an unambiguous exclusion that is not construed in conjunction with any issues of permission of the insured. Hurst v. Grange Mut. Cas. Co., supra. Where, as here, the exclusion for lack of a driver’s license does not depend upon any reasonable belief as to permission, the exclusion for lack of a valid driver’s license is valid. Southeastern Security Ins. Co. v. Empire Banking Co., supra at 756.
2. In 1974, the General Assembly enacted the Motor Vehicle Accident Reparations (“No-Fault”) Act, which provided insurance coverage in virtually all circumstances to an injured victim. Ga. L. 1974, p. 113'(OCGA § 33-34-1 et seq.). At the same time, the General Assembly enacted a compulsory liability insurance law. Ga. L. 1974, p. 113 (OCGA §§ 33-34-4; 33-34-37 (a); 40-9-37 (a)); Pearce v. Southern Guaranty Ins. Co., 246 Ga. 33, 36-37 (268 SE2d 623) (1980).
In determining the public policy of this state regarding an exclusion from coverage, the Supreme Court held that “the advent of compulsory motor vehicle liability insurance in this state established the public policy that ‘innocent persons who are injured should have an adequate recourse for the recovery of their damages.’ [Cit.]” Cotton States Mut. Ins. Co. v. Neese, supra at 338 (1); see also Anderson v. Southeastern Fidelity Ins. Co., 251 Ga. 556 (307 SE2d 499) (1983).7
*459In dicta, the Supreme Court stated, “[t]he ‘unlicensed driver exclusion’ has been found to be within public policy when applied in a situation wherein the victims of the unlicensed driver had access to insurance funds. Travelers Ins. Co. v. Progressive Preferred Ins. Co., 193 Ga. App. 864, 865 (389 SE2d 370) (1989)”; thus, it indicated approval of the holding of such cited case. (Citation omitted.) Hurst v. Grange Mut. Cas. Co., supra at 717 (5).
To determine the public’s competing identifiable interests in the matter, the court should look to three considerations: “(1) as insureds, to limit the insurer’s risks and thereby keep automobile insurance premiums as low as possible; (2) as members of the public in general to improve safety on the highways; and (3) as accident victims, to have access to insurance funds to satisfy their judgments.” (Citation and punctuation omitted.) Travelers Ins. Co. v. Progressive Preferred Ins. Co., supra at 864; see also Florida Intl. Indem. Co. v. Guest, 219 Ga. App. 222, 225 (464 SE2d 847) (1995). “There can be no genuine dispute that the discouragement of insureds against allowing unlicensed drivers to operate insured vehicles both limits the insurer’s risks and thereby keeps premiums low, and improves safety on the highways.” Travelers Ins. Co. v. Progressive Preferred Ins. Co., supra at 864; see also Cotton States Mut. Ins. Co. v. Neese, supra at 341.
Access to uninsured motorist insurance coverage constitutes access to insurance funds within such public policy considerations, satisfying such public policy. See Travelers Ins. Co. v. Progressive Preferred Ins. Co., supra at 865; see also Southeastern Security Ins. Co. v. Empire Banking Co., supra at 756 (2); State Farm &c. Co. v. Drawdy, 217 Ga. App. 236, 239 (2) (456 SE2d 745) (1995). Where, as here, the “particular victim” voluntarily and knowingly rejected UM coverage under his policy available to him, which is required to be offered to each motor vehicle policyholder in this state, such “particular victim” had access to insurance funds, because such victim’s own conscious rejection of UM coverage is the reason for “lack of accessibility to other insurance funds by a particular victim.” Such rejection of UM coverage has the same effect as choosing not to give notice and serve the UM carrier when such access to insurance funds was available and, thus, fails to satisfy the statutory requirements for the UM insurer to be liable to pay any judgment. See Auto-Owners Ins. Co. v. Jackson, 211 Ga. App. 613, 614-615 (1) (440 SE2d 242) (1994). Such conscious rejection of coverage should not justify invalidating an unlicensed driver exclusion when the victim and the insured *460rejecting coverage are the same person. OCGA § 33-7-11 (a) (3). See in general Travelers Ins. Co. v. Progressive Preferred Ins. Co., supra at 865. To hold otherwise would be to treat similarly situated insurers unequally, when both have exclusions of unlicensed drivers. This is because the insurer’s coverage would not depend upon the clear, express, and unambiguous exclusion of an insurance contract written for an insured, but would depend upon whether or not, factually and legally, a third party properly accepted or rejected, under their own motor vehicle liability policies, UM coverage and would allow lower premiums to the insured who rejects UM coverage rather than to the policy with exclusions from coverage. Further, Miller, as the insured vehicle owner, had no tort liability for the borrowed vehicle driven by Beck, an unlicensed driver with permission;8 absent allegations and showing of negligent entrustment by Miller creating tort liability of the insured,9 Miller, the insured, has no liability. See Southern Guaranty Ins. Co. v. Preferred Risk Mut. Ins. Co., supra at 356. Such disparate treatment would create uncertainty for the insurer and increase premiums to cover such unknown risk to the insurer.
Decided July 6, 2001.
Paula O. Free, for appellant.
Whelchel & Dunlap, Thomas M. Cole, for appellee.

 The General Assembly repealed the No-Fault Act in 1987. Ga. L. 1987, p. 542, § 2. In 1991, the General Assembly enacted a new compulsory insurance statute without no-fault coverage. Ga. L. 1991, p. 1608, § 1.12; OCGA § 33-34-1 et seq. All of the early cases that recite the public policy basis for rejecting exclusions, where compulsory insurance was mandated, were decided under the No-Fault Act now repealed. Cotton States Mut. Ins. Co. v. Starnes, 260 Ga. 235, 237 (392 SE2d 3) (1990); Southern Guaranty Ins. Co. v. Preferred Risk Mut. Ins. Co., 257 Ga. 355, 356 (359 SE2d 665) (1987); Integon Indem. Corp. v. Canal Ins. Co., 256 Ga. 692, 694 (353 SE2d 186) (1987); GEICO v. Dickey, 255 Ga. 661, 662 (340 SE2d 595) (1986); Cotton States Mut. Ins. Co. v. Neese, supra; Anderson v. Southeastern Fidelity Ins. Co., supra. These cases turned on the exposure of the insured to liability and not on compensation to the victim as the overriding consideration; if compensation to the victim was the overriding consideration, then no exclusion would be possible. “However, since Georgia law does not require liability insurance in every case, we [conclude] that exclusions are not per se prohibited but must be individually evaluated to determine whether they are against public policy.” Southern Guaranty Ins. Co. v. Preferred Risk Mut. Ins. Co., supra at 356.
Query: Does the same public policy that previously existed under different insurance *459statutes now remain unchanged under the present, radically different statutory scheme? However, under the facts and circumstances of this case, such issue need not be addressed.


 “Ownership of a vehicle alone is not sufficient to establish an owner’s liability.” (Citations omitted.) Grant v. Jones, 168 Ga. App. 690, 691 (310 SE2d 272) (1983). If either a master, servant, or agency relationship exists between the owner and the driver when the vehicle is being used for the benefit of the owner, then based upon the doctrine of respondeat superior or agency, there may be tort liability. Cotton v. Toole, 183 Ga. App. 547-548 (1) (359 SE2d 368) (1987); Shmunes v. Gen. Motors Corp., 146 Ga. App. 486, 488 (3) (246 SE2d 486) (1978).


 An owner/bailor may be held liable for negligent entrustment of a vehicle premised upon general tort or statutory grounds. . . . Liability for negligent entrustment flows from the negligent act of the owner permitting another to drive [his] vehicle when the owner knows the driver to be either incompetent or habitually reckless. Moreover, to recover under this theory, an owner’s negligence must concur, as part of the proximate cause, with the negligent conduct of the driver on account of his incompetency and recklessness.
(Citations and punctuation omitted.) Alamo Rent-A-Car v. Hamilton, 216 Ga. App. 659, 660 (455 SE2d 366) (1995).